DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MAIER et al (20170238129) in view of McSheffrey (20130053063) and South et al (20170311131).
Regarding claim 1, MAIER et al discloses an emergency response system (ERS) (fig. 1-29, ¶ 0005) comprising: 
a non-transitory computer readable medium storing machine readable instructions (¶ 0116) which when executed by a processor (¶ 0114) cause the ERS to (¶ 0005): 
obtain target terminal location data for a plurality of target terminals, the target terminal location data including at least one of a latitude measure, a longitude measure, and an altitude measure, wherein each of the plurality of target terminals comprises a communications circuit and at least one of a GPS circuit and an altimeter (¶ 0018, 0069-0071, 0530, the one or more target network devices 12, 14, 16 and/or the IoT network devices 248 include an internal accelerometer.  An "accelerometer" is a device that measures an acceleration of the device and a change of velocity of the target network devices.  Many smart phones, digital audio players, wearable mobile devices and personal digital assistants contain accelerometers for user interface control; often the accelerometer is used to present landscape or portrait views of the device's screen, based on the way the device is being held.  The accelerometer can be used to detect crash-strength G-forces and automatically translate and provide location 3D (X, Y, Z) geo-space and/or 2D (X, Y) geo-space location into a current physical location for emergency response personal.); 
obtain emergency responder terminal location data for an emergency responder terminal, the emergency responder terminal location data including at least one of a latitude measure, a longitude measure, and an altitude measure, wherein the emergency responder terminal comprises a camera component, a touchscreen display, a communication circuit, a processing engine, a memory, and at least one of a GPS circuit and an altimeter (¶ 0069-0071, 0080, 0420, 0521-535, the one or more target network devices 12, 14, 16 and/or the IoT network devices 248 include an internal accelerometer.  An "accelerometer" is a device that measures an acceleration of the device and a change of velocity of the target network devices.  Many smart phones, digital audio players, wearable mobile devices and personal digital assistants contain accelerometers for user interface control; often the accelerometer is used to present landscape or portrait views of the device's screen, based on the way the device is being held.  The accelerometer can be used to detect crash-strength G-forces and automatically translate and provide location 3D (X, Y, Z) geo-space and/or 2D (X, Y) geo-space location into a current physical location for emergency response personal.); 
determine a horizontal distance measure between the emergency responder terminal in each of the plurality of target terminals, the horizontal distance measure computed from the target terminal location data and the emergency responder terminal location data (¶ 0400-0405, 0526-0535, The current physical geographic location 134, 165, 185 for the IoT network device 248, includes, but is not limited to, a latitude, longitude, street address vertical distance, horizontal distance, elevation, altitude, height, depth, speed, velocity, acceleration, de-acceleration, temperature, moisture, barometric pressure, and/or other pressure information for the IoT network device.); 
determine a vertical distance measure between the emergency responder terminal and each of the plurality of target terminals, the vertical distance measure computed from the target terminal location data and the emergency responder terminal location data (¶ 0400-0405, 0526-0535, The current physical geographic location 134, 165, 185 for the IoT network device 248, includes, but is not limited to, a latitude, longitude, street address vertical distance, horizontal distance, elevation, altitude, height, depth, speed, velocity, acceleration, de-acceleration, temperature, moisture, barometric pressure, and/or other pressure information for the IoT network device.); 
engage the camera component of the emergency responder terminal to capture images of at least a portion of a surrounding real-world scene; provide the captured images for display on the touchscreen display of the emergency responder terminal (¶ 0066, 0420, 0515, devices have cameras, microphones and other audiovisual equipment that are used to view and collect information objects of interest from the air.  The audiovisual signals are typically sent from the devices to a remote control center for viewing by an operator.);
 provide a target terminal display object for display on the touchscreen display of the emergency responder terminal such that, when an image provided for display spans a region of the surrounding real-world scene within which a target terminal is located, the target terminal display object overlays a segment of the image associated with the target terminal location data, whereupon selection of the target terminal display object causes registered user details to be displayed on the touchscreen display, the registered user details including a physical characteristic (¶ 0143, 0377, 0400-0405, 0410-0414, 0496, 0526-0537, The display system interface 178, includes, but is not limited to a map portion 180 including a graphical location marker 182 including a location of a type of emergency e.g. fire, etc., a determined current physical location portion 184 including the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167, a picture portion 186 including a digital picture of the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167 and an emergency information portion 188 including information about the type of emergency event.  However, the present invention is not limited to such an embodiment and more, fewer and other types of portions can be used to display information on the display system interface 178.).
MAIER et al does not specifically disclose, when the captured images provided for display span a region of the surrounding real-world scene within which a target terminal is located.
In the same field of endeavor, McSheffrey discloses, when the captured images provided for display span a region of the surrounding real-world scene within which a target terminal is located (fig. 1-14, ¶ 0075-0077, the process continues by identifying the view from a client device in the building.  For example, the client device can be carried by emergency personnel or other occupants of the building.  In some implementations, determining the view is obtained by obtaining an image from a camera on the client device.  Although the word generally "view" connotes visual data e.g., from a camera, the "view" may include any information sufficient to determine the client device's position and orientation in the building.  This information can include, sonic information, GPS information, position and orientation information obtained from inertial instruments e.g., obtaining a view via dead reckoning, combinations of the foregoing, or other information. In some implementations, the view can be identified by the client device, one or more remote devices, or a combination of both.  Although only one client device, any number of client devices can simultaneously be handled in process). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of MAIER et al by specifically adding feature in order to enhance system performance to the emergency response and related tasks can be improved based upon data gathered from wireless monitoring of emergency equipment as taught by McSheffrey.
MAIER et al and McSheffrey do not specifically disclose, the registered user details comprising a medical characteristic.
In the same field of endeavor, South et al discloses, the registered user details comprising a medical characteristic (fig. 8, ¶ 0168, open an individual window 810 which may include biographical data of the individual, including: location update information; permissions; organizations that he or she belongs to; date of birth; contact information such as phone numbers, email addresses, and addresses; emergency contact information; medical information; and membership information. Other biographical details may be included in the individual window 810). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of MAIER et al and McSheffrey by specifically adding feature in order to enhance system performance to allows the display information to quickly check biographical information about various individuals, which may help to protect vulnerable individuals and mitigate threats during an emergency as taught by South.
Regarding claim 2, MAIER et al, South and McSheffrey disclose in claim 1, further MAIER et al disclose, wherein the non-transitory computer readable medium further stores machine readable instructions that, when executed by the processor, cause the ERS to: activate, upon selection of an option associated with a display object, at least one of a speaker of the target terminal and a light source of the target terminal (¶ 0067, 0101, 0153, 0181, 0212, 0220, 0005, to take high resolution photos using the user's device and have them sent, zoom, capture audio, adjust volume, turn on/off speaker or speakerphone, turn on/off lights, turn on/off alarms, initiate contact with other users, responders, and/or emergency services e.g., 911 or other emergency services call, from the user's device, also see McSheffrey and South).
Regarding claim 3, MAIER et al, McSheffrey and South disclose in claim 1, further MAIER et al disclose, wherein the target terminal location data is obtained from at least one of: components internal to a housing of the target terminal; components external to a housing of the target terminal; selection input from a user of the target terminal; textual input from a user of the target terminal; voice input from a user of the target terminal; and video input from a user of the target terminal (¶ 0069-0071, 0530, the one or more target network devices 12, 14, 16 and/or the IoT network devices 248 include an internal accelerometer.  An "accelerometer" is a device that measures an acceleration of the device and a change of velocity of the target network devices.  Many smart phones, digital audio players, wearable mobile devices and personal digital assistants contain accelerometers for user interface control; often the accelerometer is used to present landscape or portrait views of the device's screen, based on the way the device is being held.  The accelerometer can be used to detect crash-strength G-forces and automatically translate and provide location 3D (X, Y, Z) geo-space and/or 2D (X, Y) geo-space location into a current physical location for emergency response personal , also see McSheffrey and South).
Regarding claim 4, MAIER et al, McSheffrey and South disclose in claim 1, further MAIER et al disclose, wherein the components internal to the housing of the target terminal may include at least one of a GPS sensor, an altimeter, and a pressure sensor (¶ 0018, mobile devices are not "location-aware." Location-aware devices are cognizant of their current geographic location.  Mobile telephones and Global Positioning System ("GPS") devices may be aware of their current geographic location.  GPS devices typically determine their current geographic location by communicating with satellites.  However, mobile telephones may only determine their current geographic location by communicating with a particular mobile phone interface or telephony switch that provides coverage to a geographic location such as a telephony "cell" but not an exact current geographic location within the cell. ¶ 0069-0071, 0080, 0420, 0521-535, the one or more target network devices 12, 14, 16 and/or the IoT network devices 248 include an internal accelerometer.  An "accelerometer" is a device that measures an acceleration of the device and a change of velocity of the target network devices.  Many smart phones, digital audio players, wearable mobile devices and personal digital assistants contain accelerometers for user interface control; often the accelerometer is used to present landscape or portrait views of the device's screen, based on the way the device is being held.  The accelerometer can be used to detect crash-strength G-forces and automatically translate and provide location 3D (X, Y, Z) geo-space and/or 2D (X, Y) geo-space location into a current physical location for emergency response personal. ¶ 0400-0405, 0526-0535, The current physical geographic location 134, 165, 185 for the IoT network device 248, includes, but is not limited to, a latitude, longitude, street address vertical distance, horizontal distance, elevation, altitude, height, depth, speed, velocity, acceleration, de-acceleration, temperature, moisture, barometric pressure, and/or other pressure information for the IoT network device, also see McSheffrey and South).
Regarding claim 5, MAIER et al, McSheffrey and South disclose in claim 1, further MAIER et al disclose, wherein the components external to the housing of the target terminal include one or more target vicinity components located in the vicinity of the target at a scene of an ongoing emergency (¶ 0143, 0377, 0400-0405, 0410-0414, 0496, 0526-0537, The display system interface 178, includes, but is not limited to a map portion 180 including a graphical location marker 182 including a location of a type of emergency e.g. fire, etc., a determined current physical location portion 184 including the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167, a picture portion 186 including a digital picture of the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167 and an emergency information portion 188 including information about the type of emergency event.  However, the present invention is not limited to such an embodiment and more, fewer and other types of portions can be used to display information on the display system interface 178, also see McSheffrey and South).
Regarding claim 6, MAIER et al, McSheffrey and South disclose in claim 1, further MAIER et al disclose, wherein the components external to the housing of the target terminal include one or more target vicinity components located in the vicinity of the target at a scene of an ongoing emergency, wherein the target vicinity components include a plurality of proximity beacons configured to communicate with target terminals (¶ 0143, 0377, 0400-0405, 0410-0414, 0496, 0526-0537, The display system interface 178, includes, but is not limited to a map portion 180 including a graphical location marker 182 including a location of a type of emergency e.g. fire, etc., a determined current physical location portion 184 including the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167, a picture portion 186 including a digital picture of the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167 and an emergency information portion 188 including information about the type of emergency event.  However, the present invention is not limited to such an embodiment and more, fewer and other types of portions can be used to display information on the display system interface 178, also see McSheffrey and South).
Regarding claim 7, MAIER et al, McSheffrey and South disclose in claim 1, further MAIER et al disclose discloses, wherein the non-transitory computer readable medium further stores machine readable instructions that, when executed by the processor, cause the ERS to: obtain equipment location data from a plurality of equipment location components, the plurality of equipment location data including a latitude measure, a longitude measure, and an altitude measure, wherein the plurality of equipment location components comprising at least one of a GPS sensor, an altimeter, a pressure sensor, a proximity beacon, or an RFID tag; determine a horizontal distance measure between the emergency responder terminal and each of the plurality of equipment location components, the horizontal distance measure computed from the equipment location data and the emergency responder terminal location data; determine a vertical distance measure between the emergency responder terminal and each of the plurality of equipment location components, the vertical distance measure computed from the equipment location data and the emergency responder terminal location data; and provide an equipment location display object for each of the plurality of equipment location components for display on the touchscreen display of the emergency responder terminal such that, when an image provided for display spans the region surrounding real-world scene within which a target terminal is located, each of the equipment location display objects overlay the segment of the image associated with each equipment location component (¶ 0069-0071, 0080, 0420, 0521-535, the one or more target network devices 12, 14, 16 and/or the IoT network devices 248 include an internal accelerometer.  An "accelerometer" is a device that measures an acceleration of the device and a change of velocity of the target network devices.  Many smart phones, digital audio players, wearable mobile devices and personal digital assistants contain accelerometers for user interface control; often the accelerometer is used to present landscape or portrait views of the device's screen, based on the way the device is being held.  The accelerometer can be used to detect crash-strength G-forces and automatically translate and provide location 3D (X, Y, Z) geo-space and/or 2D (X, Y) geo-space location into a current physical location for emergency response personal. ¶ 0400-0405, 0526-0535, The current physical geographic location 134, 165, 185 for the IoT network device 248, includes, but is not limited to, a latitude, longitude, street address vertical distance, horizontal distance, elevation, altitude, height, depth, speed, velocity, acceleration, de-acceleration, temperature, moisture, barometric pressure, and/or other pressure information for the IoT network device. Also see claim 1, McSheffrey and South).
Regarding claim 8, MAIER et al, McSheffrey and South disclose in claim 1, further MAIER et al disclose discloses, wherein the plurality of equipment location components are associated with at least one of a fire extinguisher, an epinephrine pen, an axe, a mask, a defibrillator, a hose, a fire alarm, a fire hydrant, and a rope (0005, 0093, 0400-0405, 0526-0535, The current physical geographic location 134, 165, 185 for the IoT network device 248, includes, but is not limited to, a latitude, longitude, street address vertical distance, horizontal distance, elevation, altitude, height, depth, speed, velocity, acceleration, de-acceleration, temperature, moisture, barometric pressure, and/or other pressure information for the IoT network device, also see McSheffrey and South).
Regarding claim 9, MAIER et al, McSheffrey and South disclose in claim 1, further MAIER et al disclose discloses, wherein each of the equipment location display objects comprises an icon specific for a category of equipment associated with each equipment location component (¶ 0011, 0130-0138, 0168, 0185, the displaying includes displaying a floor plan of the specific floor on which the user device is located and displaying, in association with the floor plan, an icon representing the user device and an icon representing the beacon.  In some embodiments, the icon representing the user device additionally represents a plurality of user devices associated with the beacon.  In some embodiments, the icon representing the user device visually indicates the number of user devices associated with the beacon.  In some embodiments, the displaying the floor plan is performed in response to receiving a user selection of the specific floor on the graphical map. Fig. 1-18, the operator is able to open the expanded view of the two-dimensional floor plan 700 by clicking on the floor plan 700 in the expanded view 720.  In the example of FIG. 8, geo-fence status windows 730 are visible for each geo-fence 702, 704, 706, 708.  In some embodiments, the individual markers 306 are also expandable.  For example, the operator may click on the individual marker 306 in the "CEO Office" geo-fence to open an individual window 810 which may include biographical data of the individual, including: location update information; permissions; organizations that he or she belongs to; date of birth; contact information such as phone numbers, email addresses, and addresses; emergency contact information; medical information; and membership information.  Other biographical details may be included in the individual window 810.  The individual window 810 may allow the operator to quickly check biographical information about various individuals, which may help to protect vulnerable individuals and mitigate threats during an emergency.  In some embodiments, the window 810 may include a mechanism for the administrator to directly contact the individual, for example, via a text message, push alert, phone call, etc. The floor plan 700 may also include an incident marker 302 to indicate the location of an incident.  In some embodiments, the floor plan 700 also includes one or more beacons 574.  The beacons 574 may be selected by the operator to open a beacon window 731.  The beacon window 731 may give detailed information about each beacon 574, including location, status, recent activity, and other information, also see McSheffrey and South).
Regarding claim 10, MAIER et al, McSheffrey and South disclose in claim 1, further MAIER et al disclose, wherein the non-transitory computer readable medium further stores machine readable instructions that, when executed by the processor, cause the ERS to: transmit a mission assignment to the emergency responder to render assistance to a specific target among the plurality of targets, the mission assignment based on: registered user details about the users of the plurality of target terminals, registered user details about the user of the emergency responder terminal, and priority scores among the plurality of target terminals; and provide a mission route display object representing a suggested path of travel between the emergency responder terminal and the specific target terminal (¶ 0067, 0101, 0153, 0181, 0212, 0220, 0005, also see McSheffrey and South).
Regarding claim 11, MAIER et al, McSheffrey and South disclose in claim 1, further MAIER et al disclose, wherein the mission assignment is generated by an emergency management entity communicatively coupled with but physically detached from the emergency responder terminal (¶ 0067, 0101, 0153, 0181, 0212, 0220, 0005, also see McSheffrey and South).
Regarding claim 12, MAIER et al discloses a method comprising (fig. 1-29): 
obtaining target terminal location data for a plurality of target terminals, the target terminal location data including at least one of a latitude measure, a longitude measure, and an altitude measure, wherein each of the plurality of target terminals comprises a communications circuit and at least one of a GPS circuit and an altimeter (¶ 0018, 0069-0071, 0530, the one or more target network devices 12, 14, 16 and/or the IoT network devices 248 include an internal accelerometer.  An "accelerometer" is a device that measures an acceleration of the device and a change of velocity of the target network devices.  Many smart phones, digital audio players, wearable mobile devices and personal digital assistants contain accelerometers for user interface control; often the accelerometer is used to present landscape or portrait views of the device's screen, based on the way the device is being held.  The accelerometer can be used to detect crash-strength G-forces and automatically translate and provide location 3D (X, Y, Z) geo-space and/or 2D (X, Y) geo-space location into a current physical location for emergency response personal.); 
obtaining emergency responder terminal location data for an emergency responder terminal, the emergency responder terminal location data including at least one of a latitude measure, a longitude measure, and an altitude measure, wherein the emergency responder terminal comprises a camera component, a touchscreen display, a communication circuit, a processing engine, a memory, and at least one of a GPS circuit and an altimeter (¶ 0018, 0069-0071, 0530, the one or more target network devices 12, 14, 16 and/or the IoT network devices 248 include an internal accelerometer.  An "accelerometer" is a device that measures an acceleration of the device and a change of velocity of the target network devices.  Many smart phones, digital audio players, wearable mobile devices and personal digital assistants contain accelerometers for user interface control; often the accelerometer is used to present landscape or portrait views of the device's screen, based on the way the device is being held.  The accelerometer can be used to detect crash-strength G-forces and automatically translate and provide location 3D (X, Y, Z) geo-space and/or 2D (X, Y) geo-space location into a current physical location for emergency response personal.); 
determining a horizontal distance measure between the emergency responder terminal in each of the plurality of target terminals, the horizontal distance measure computed from the target terminal location data and the emergency responder terminal location data (¶ 0400-0405, 0526-0535, The current physical geographic location 134, 165, 185 for the IoT network device 248, includes, but is not limited to, a latitude, longitude, street address vertical distance, horizontal distance, elevation, altitude, height, depth, speed, velocity, acceleration, de-acceleration, temperature, moisture, barometric pressure, and/or other pressure information for the IoT network device.); 
determining a vertical distance measure between the emergency responder terminal and each of the plurality of target terminals, the vertical distance measure computed from the target terminal location data and the emergency responder terminal location data (¶ 0400-0405, 0526-0535, The current physical geographic location 134, 165, 185 for the IoT network device 248, includes, but is not limited to, a latitude, longitude, street address vertical distance, horizontal distance, elevation, altitude, height, depth, speed, velocity, acceleration, de-acceleration, temperature, moisture, barometric pressure, and/or other pressure information for the IoT network device.); 
engaging the camera component of the emergency responder terminal to capture images of at least a portion of a surrounding real-world scene (¶ 0066, 0420, 0515, devices have cameras, microphones and other audiovisual equipment that are used to view and collect information objects of interest from the air.  The audiovisual signals are typically sent from the devices to a remote control center for viewing by an operator.); 
providing the captured images for display on the touchscreen display of the emergency responder terminal; providing a target terminal display object for display on the touchscreen display of the emergency responder terminal such that, when an image provided for display spans a region of the surrounding real-world scene within which a target terminal is located, the target terminal display object overlays a segment of the image associated with the target terminal location data, whereupon selection of the target terminal display object causes registered user details to be displayed on the touchscreen display, the registered user details including a physical characteristic (¶ 0143, 0377, 0400-0405, 0410-0414, 0496, 0526-0537, The display system interface 178, includes, but is not limited to a map portion 180 including a graphical location marker 182 including a location of a type of emergency e.g. fire, etc., a determined current physical location portion 184 including the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167, a picture portion 186 including a digital picture of the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167 and an emergency information portion 188 including information about the type of emergency event.  However, the present invention is not limited to such an embodiment and more, fewer and other types of portions can be used to display information on the display system interface 178. ¶ 0534-0537,  the server network device or another server network device with one or more processors displays in real-time on a graphical map 180 the determined current physical geographic location 134, 165, 185 for the IoT network device 248 for one or more desired emergency response agencies and displaying in real-time on the server network device 20 or another server network device 22, 24, with one or more processors real-time visual images 186 from the IoT network device 248 for one or more desired emergency response agencies).
MAIER et al does not specifically disclose, when the captured images provided for display span a region of the surrounding real-world scene within which a target terminal is located.
In the same field of endeavor, McSheffrey discloses, when the captured images provided for display span a region of the surrounding real-world scene within which a target terminal is located (fig. 1-14, ¶ 0075-0077, the process continues by identifying the view from a client device in the building.  For example, the client device can be carried by emergency personnel or other occupants of the building.  In some implementations, determining the view is obtained by obtaining an image from a camera on the client device.  Although the word generally "view" connotes visual data (e.g., from a camera), the "view" may include any information sufficient to determine the client device's position and orientation in the building.  This information can include, sonic information, GPS information, position and orientation information obtained from inertial instruments e.g., obtaining a view via dead reckoning, combinations of the foregoing, or other information.  In some implementations, the view can be identified by the client device, one or more remote devices, or a combination of both.  Although only one client device, any number of client devices can simultaneously be handled in process). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of MAIER et al by specifically adding feature in order to enhance system performance to the emergency response and related tasks can be improved based upon data gathered from wireless monitoring of emergency equipment as taught by McSheffrey.
MAIER et al and McSheffrey do not specifically disclose, the registered user details comprising a medical characteristic.
In the same field of endeavor, South et al discloses, the registered user details comprising a medical characteristic (fig. 8, ¶ 0168, the operator may click on the individual marker 306 in the "CEO Office" geo-fence to open an individual window 810 which may include biographical data of the individual, including: location update information; permissions; organizations that he or she belongs to; date of birth; contact information such as phone numbers, email addresses, and addresses; emergency contact information; medical information; and membership information. Other biographical details may be included in the individual window 810). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of MAIER et al and McSheffrey by specifically adding feature in order to enhance system performance to allows the display information to quickly check biographical information about various individuals, which may help to protect vulnerable individuals and mitigate threats during an emergency as taught by South.  
Regarding claim 13, MAIER et al McSheffrey and South disclose in claim 12, further MAIER et al disclose, further comprising: activating, upon selection of an option associated with a display object, at least one of a speaker of the target terminal and a light source of the target terminal (¶ 0067, 0101, 0153, 0181, 0212, 0220, 0005, to take high resolution photos using the user's device and have them sent, zoom, capture audio, adjust volume, turn on/off speaker or speakerphone, turn on/off lights, turn on/off alarms, initiate contact with other users, responders, and/or emergency services e.g., 911 or other emergency services call, from the user's device, also see McSheffrey and South).
Regarding claim 14, MAIER et al McSheffrey and South disclose in claim 12, further MAIER et al disclose, wherein the target terminal location data is obtained from at least one of: components internal to a housing of the target terminal; components external to a housing of the target terminal; selection input from a user of the target terminal; textual input from a user of the target terminal; voice input from a user of the target terminal; and video input from a user of the target terminal (¶ 0069-0071, 0530, the one or more target network devices 12, 14, 16 and/or the IoT network devices 248 include an internal accelerometer.  An "accelerometer" is a device that measures an acceleration of the device and a change of velocity of the target network devices.  Many smart phones, digital audio players, wearable mobile devices and personal digital assistants contain accelerometers for user interface control; often the accelerometer is used to present landscape or portrait views of the device's screen, based on the way the device is being held.  The accelerometer can be used to detect crash-strength G-forces and automatically translate and provide location 3D (X, Y, Z) geo-space and/or 2D (X, Y) geo-space location into a current physical location for emergency response personal, also see McSheffrey and South).
Regarding claim 15, MAIER et al McSheffrey and South disclose in claim 12, further MAIER et al disclose, wherein the components internal to the housing of the target terminal may include at least one of a GPS sensor, an altimeter, and a pressure sensor (¶ 0018, mobile devices are not "location-aware." Location-aware devices are cognizant of their current geographic location.  Mobile telephones and Global Positioning System ("GPS") devices may be aware of their current geographic location.  GPS devices typically determine their current geographic location by communicating with satellites.  However, mobile telephones may only determine their current geographic location by communicating with a particular mobile phone interface or telephony switch that provides coverage to a geographic location such as a telephony "cell" but not an exact current geographic location within the cell, also see McSheffrey and South). 
Regarding claim 16, MAIER et al, McSheffrey and South disclose in claim 12, further MAIER et al disclose, wherein the components external to the housing of the target terminal include one or more target vicinity components located in the vicinity of the target at a scene of an ongoing emergency (¶ 0143, 0377, 0400-0405, 0410-0414, 0496, 0526-0537, The display system interface 178, includes, but is not limited to a map portion 180 including a graphical location marker 182 including a location of a type of emergency e.g. fire, etc., a determined current physical location portion 184 including the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167, a picture portion 186 including a digital picture of the determined currently physical location 134, 165 of the first mobile wearable network device 158-164, 167 and an emergency information portion 188 including information about the type of emergency event.  However, the present invention is not limited to such an embodiment and more, fewer and other types of portions can be used to display information on the display system interface 178, also see McSheffrey and South).
Regarding claim 17, MAIER et al, McSheffrey and South disclose in claim 12, further MAIER et al disclose, further comprising: obtaining equipment location data from a plurality of equipment location components, the plurality of equipment location data including a latitude measure, a longitude measure, and an altitude measure, wherein the plurality of equipment location components comprising at least one of a GPS sensor, an altimeter, a pressure sensor, a proximity beacon, or an RFID tag; determining a horizontal distance measure between the emergency responder terminal and each of the plurality of equipment location components, the horizontal distance measure computed from the equipment location data and the emergency responder terminal location data; determining a vertical distance measure between the emergency responder terminal and each of the plurality of equipment location components, the vertical distance measure computed from the equipment location data and the emergency responder terminal location data; and providing an equipment location display object for each of the plurality of equipment location components for display on the touchscreen display of the emergency responder terminal such that, when an image provided for display spans the region surrounding real-world scene within which a target terminal is located, each of the equipment location display objects overlay the segment of the image associated with each equipment location component (¶ 0069-0071, 0080, 0420, 0521-535, the one or more target network devices 12, 14, 16 and/or the IoT network devices 248 include an internal accelerometer.  An "accelerometer" is a device that measures an acceleration of the device and a change of velocity of the target network devices.  Many smart phones, digital audio players, wearable mobile devices and personal digital assistants contain accelerometers for user interface control; often the accelerometer is used to present landscape or portrait views of the device's screen, based on the way the device is being held.  The accelerometer can be used to detect crash-strength G-forces and automatically translate and provide location 3D (X, Y, Z) geo-space and/or 2D (X, Y) geo-space location into a current physical location for emergency response personal. ¶ 0400-0405, 0526-0535, The current physical geographic location 134, 165, 185 for the IoT network device 248, includes, but is not limited to, a latitude, longitude, street address vertical distance, horizontal distance, elevation, altitude, height, depth, speed, velocity, acceleration, de-acceleration, temperature, moisture, barometric pressure, and/or other pressure information for the IoT network device, also see McSheffrey and South).
Regarding claim 18, MAIER et al, McSheffrey and South disclose in claim 12, further MAIER et al disclose, wherein the plurality of equipment location components are associated with at least one of a fire extinguisher, an epinephrine pen, an axe, a mask, a defibrillator, a hose, a fire alarm, a fire hydrant, and a rope (¶ 0067, 0101, 0153, 0181, 0212, 0220, 0005, to take high resolution photos using the user's device and have them sent, zoom, capture audio, adjust volume, turn on/off speaker or speakerphone, turn on/off lights, turn on/off alarms, initiate contact with other users, responders, and/or emergency services e.g., 911 or other emergency services call, from the user's device, also see McSheffrey and South).
Regarding claim 19, MAIER et al, McSheffrey and South disclose in claim 12, further MAIER et al disclose, wherein each of the equipment location display objects comprises an icon specific for a category of equipment associated with each equipment location component (¶ 0067, 0101, 0153, 0181, 0212, 0220, 0005, to take high resolution photos using the user's device and have them sent, zoom, capture audio, adjust volume, turn on/off speaker or speakerphone, turn on/off lights, turn on/off alarms, initiate contact with other users, responders, and/or emergency services e.g., 911 or other emergency services call, from the user's device, also see McSheffrey and South).
Regarding claim 20, MAIER et al, McSheffrey and South disclose in claim 12, further MAIER et al disclose, further comprising: transmit a mission assignment to the emergency responder to render assistance to a specific target among the plurality of targets, the mission assignment based on: registered user details about the users of the plurality of target terminals, registered user details about the user of the emergency responder terminal, and priority scores among the plurality of target terminals; and provide a mission route display object representing a suggested path of travel between the emergency responder terminal and the specific target terminal (¶ 0067, 0101, 0153, 0181, 0212, 0220, 0005, to take high resolution photos using the user's device and have them sent, zoom, capture audio, adjust volume, turn on/off speaker or speakerphone, turn on/off lights, turn on/off alarms, initiate contact with other users, responders, and/or emergency services e.g., 911 or other emergency services call, from the user's device, also see McSheffrey and South). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643